UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 20, 2007 Commission File Number Exact name of registrants as specified in their charters, state of incorporation, address of principal executive offices, and telephone number I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina 56-2155481 1-3382 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. 410 S. Wilmington Street Raleigh, North Carolina 27601-1748 Telephone: (919) 546-6111 State of Incorporation: North Carolina 56-0165465 1-3274 Florida Power Corporation d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida 33701 Telephone:(727) 820-5151 State of Incorporation:Florida 59-0247770 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This combined Form 8-K is filed separately by three registrants:Progress Energy, Inc., Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. and Florida Power Corporation d/b/a Progress Energy Florida, Inc.Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf, and is not, and shall not, be deemed to be filed or disclosed by any other registrant. Section 1 – Registrant’s Business and Operations Item 1.02 Termination of Material Definitive Agreement On November 20, 2007, Progress Energy, Inc. (the “Company”) announced that Clayton S. Hinnant will retire effective January 2, 2008.Mr. Hinnant currently serves as the Company’s Senior Vice President and Chief Nuclear Officer.Additionally, Mr. Hinnant serves as a Director of Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (“PEC”), a subsidiary of the Company. Upon Mr. Hinnant’s retirement, the Employment Agreement dated May 8, 2007, between him and PEC, will terminate and Mr. Hinnant will cease to be a Director of PEC. Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers The disclosure and qualifications set forth in Item 1.02 above are incorporated in this Item 5.02 by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PROGRESS ENERGY, INC., CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. and FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. Registrants By: /s/ Jeffrey M. Stone Jeffrey M. Stone Chief Accounting Officer Date: November 27, 2007
